Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 07/01/2021. Claims 1-5 and 7-14 are allowed. Claim 6 is cancelled by applicant. The examiner acknowledges applicant’s amendments of claims 1, 5, and 14. The previous 103 rejections have been withdrawn due to applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 has been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a belt expanding mechanism in claim 1 line 9 and claim 14, line 11 which corresponds to the structural element 3 which serves to tension the elastic belts 2 as described in page 12, paragraph 002, ll. 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cindy Chen on 07/19/2021.
The application has been amended as follows: 

1. (Currently amended) A sintered magnet cutoff machining apparatus comprising:

a plurality of endless elastic belts which are extended so as to be adjacent to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner,
a belt expanding mechanism for tensioning the belts,
at least two belt supports for supporting the belts in tension and adapted to change a traveling direction of the belts during their circulatory travel,
an outer cutoff blade having a circumferential edge, mounted on a horizontal rotating shaft and adapted to move toward the work carrier such that the outer cutoff blade is inserted through a spacing between at least two elastic belts of said plurality of endless elastic belts toward the peripheral surface of the work carrier such that the circumferential edge of the outer cutoff blade is adjacent to the peripheral surface of the work carrier, and 
a plurality of work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in a rotational direction of the work carrier,
wherein:
the plurality of elastic belts are extended such that the work resting on each of the plurality of work seats is secured thereto by the at least two elastic belts which are juxtaposed [[at 2Application No. 15/980,013Attorney Docket No. P180443US00a]] with the spacing therebetween,
adjacent to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a forward position in the rotational direction of the work carrier, and a second belt support disposed below the adjacent to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier, and

the plurality of work seats are separated in the rotational direction of the work carrier by a 3Application No. 15/980,013Attorney Docket No. P180443US00plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle 



7. (Currently amended) The cutoff machining apparatus of claim 1 wherein the peripheral surface of the polygonal work carrier has edges between the sides, and wherein belt abutments are formed, in line with each belt, at the edges between sides of the peripheral surface of the polygonal work carrier for restraining the belt from shifting in the 

9. (Currently amended) The cutoff machining apparatus of claim 1 wherein the at least two belt supports further include third and fourth belt supports which are disposed outside an area where the belts are adjacent to the peripheral surface of the work carrier, for keeping the elastic belts in tension and changing the traveling direction of the belts during their circulatory travel.

14. (Currently amended) A method for cutoff machining a sintered magnet by means of a cutoff machining apparatus,
said cutoff machining apparatus comprising

a plurality of endless elastic belts which are extended so as to be adjacent to a portion of a peripheral surface of the work carrier, adapted to force a work of sintered magnet against the peripheral surface of the work carrier to secure the work, and adapted to travel synchronously with and counter to the rotation of the work carrier in a circulatory manner,
a belt expanding mechanism for tensioning the belts,
at least two belt supports for supporting the belts in tension and adapted to change a 6Application No. 15/980,013Attorney Docket No. P180443US00 traveling direction of the belts during their circulatory travel,
an outer cutoff blade having a circumferential edge, mounted on a horizontal rotating shaft and adapted to move toward the work carrier such that the circumferential edge is adjacent to the peripheral surface of the work carrier, and
a plurality of work seats formed on the respective sides of the peripheral surface of the polygonal work carrier and arranged in a rotational direction of the work carrier,
wherein:
the plurality of elastic belts are extended such that the work resting on each of the plurality of work seats is secured thereto by at least two elastic belts which are juxtaposed [[at]] with a spacing therebetween,
the at least two belt supports include a first belt support disposed above the adjacent to a portion of the peripheral surface of the work carrier which extends from the top of the work carrier to a adjacent to a portion of the peripheral surface of the work carrier which extends from the bottom of the work carrier to an aft position in the rotational direction of the work carrier, the plurality of work seats are separated in the rotational direction of the work carrier by a plurality of grooves,
the plurality of grooves extending toward opposite ends of the spindle 
said method comprising the steps of:
7Application No. 15/980,013Attorney Docket No. P180443US00delivering the work onto the peripheral surface of the work carrier at a position before the first belt support in the rotational direction of the work carrier, and securing the work to one of the plurality of work seats by the elastic belts between the first and second belt supports in accordance with rotation of the work carrier,
moving the work forward in accordance with rotation of the work carrier and inserting the outer cutoff blade through the spacing between the at least two elastic belts toward the peripheral surface of the work carrier, for thereby cutoff machining the work, moving the divided work further forward in accordance with rotation of the work carrier, releasing [[it]] the divided work from the seat, and discharging [[it]] the divided work from the work carrier at a position after the second belt support in the rotational direction of the work carrier.

Reasons for Allowance
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding a sintered magnet cutoff machining apparatus specifically an outer cutoff blade inserted through a spacing between at least two elastic belts of said plurality of endless elastic belts toward the peripheral surface of the work carrier and the plurality of work seats are separated in the rotational direction of the work carrier by a 3Application No. 15/980,013Attorney Docket No. P180443US00plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier and the plurality of grooves forming openings in the peripheral surface of the work carrier.
The prior art Molnar (US Patent No. 3,797,338) discloses a machining apparatus comprising a work carrier that carries a plurality work pieces, an endless elastic belt, a belt expanding mechanism for tensioning the belts, a single rotary blade, and a plurality of work seats formed on the work carrier. However, the above reference work carrier has a flat surface and does not discloses a 3Application No. 15/980,013Attorney Docket No. P180443US00plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier and the plurality of grooves forming openings and does not discloses having at least two elastic belts forming a spacing in order to allow the blade to be inserted to cut a work piece and the work carrier. 

The prior art Etal (US Patent No. 3,394,743) a machining apparatus comprising a work carrier that carries a plurality work pieces, an endless plurality of chains, and a plurality of cutting blades. However, the above reference blades are inserted outside the plurality of endless chains and not inserted through a spacing between at least two elastic belts of said plurality of endless elastic belts toward the peripheral surface of the work carrier. Furthermore the work carrier does not discloses a 3Application No. 15/980,013Attorney Docket No. P180443US00plurality of grooves, the plurality of grooves extending toward opposite ends of the spindle of the work carrier and the plurality of grooves forming openings and does not discloses having at least two elastic belts forming a spacing in order to allow the blade to be inserted to cut a work piece and the work carrier.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/21/2021

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723